DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-28 are examined on merits herein.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7 and 20-28 are rejected under Statutory Type Double Patenting, since they claim the same inventions as Claims 1-7 of US 10,446,577 B1 and 1-9 of US 11,088,169 B2 with correlations shown in Table 1 below:
Table 1 
Claim # of the current application
Claim # of 
US 10,446,577 B1
Claim # of 
US 11,088,169 B2
1
1

2
2

3
3

4
4

5
5

6
6

7
7

20

1
21

2
22

3
23

4
24

5
25

6
26

7
27

8
28

9


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-12 of U.S. Patent No. 10,756,111 B2 in view of Claim 3 of US 11,088,169 B2. 
In re Claim 8: Claim 8 of the current application recites most limitations of Claim 1 of US 10,756,111 B2, except that “an assembly” is a “NAND assembly” and except that “sub-blocks” are sub-blocks of the NAND assembly. Claim 3 of US 11,088, 169, directed to a method of creating an assembly (as Claim 1 of US 11,088,169 B2 states), recites that “the assembly” is a NAND assembly, wherein the partition divides the NAND assembly into sub-blocks. Similarly, Claim 12 of the current application is a combination of Claim 5 of US 10,756,111B and Claim 4 of US 11, 088, 169 B2.
It would have been obvious for one of ordinary skill in the art before filing the application to modify Claim 1 of US 10,756,111 B2 by creating its assembly as a NAND assembly wherein the partition divides the NAND assembly into the sub-blocks, if it is desirable creating not any assembly, but an assembly being a NAND memory. 
Correlations of Claims 9-19 of the current application and Claims of US 10,756,111 B2 and US 11,088,169 is shown in Table 2 below.
Table 2
Claim # of the current application
Claim # of
US 10,756,111 B2
Clam # of 
US 11,088,169 B2
8
1
3
9
2

10
3

11
4

12
5
4
13
6

14
7

15
8

16
9

17
10

18
11

19
19



Allowable Subject Matter
Independent Claims 1, 8, and 20 contain allowable subject matter.
Reason for Indicating Allowable Subject Matter
Re Claim 1: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such combination of limitations of Claim 1 as: “the first portion comprising a first thickness of the semiconductor material and the second portion comprising a second thickness of the semiconductor material; the first thickness being greater than the second thickness” and “a first portion which extends directly under the corner region” and “a second portion which is directly under the wall region”, in combination with other limitations of the claim. 
Re Claim 8: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitations of Claim 8 as: the conductive structure comprising a first portion which extends to directly under the corner region, and comprising a second portion which is directly under the wall regions and is not directly under the corner regions; the first portion comprising a thicker region of the semiconductor material than the second portion”, in combination with other limitations of the claim.
Re Claim 20: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitations of Claim 20 as: “the first portion comprising a thicker region of the semiconductor material then the second portion” and “forming slits extending through the stack to the conductive structure; the slits joining to one another at intersect regions, the intersect regions being over the first portion of the conductive structure and not over the second portion of the conductive structure”, in combination with other limitations of the claim.

The prior arts of record include the Applicant Admitted Prior Art (AAPA), Okizumi et al. (US 2018/0366487), Sharangpani et al. (US 2017/0084623), Lu et al. (US 9,530,790), Nishikawa et al. (US 2017/0148808), Hada et al. (US 2018/0366486), Shimuzu et al. (US 9,876,031), Pachamuthy et al. (US 9,230,974), and/or Nakatsuji et al. (US 2019/0006381).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 11/22/22